Citation Nr: 1231240	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  08-34 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 20, 2000, for the grant of service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active service from December 1988 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran was separated from active duty on June 26, 1997.

2.  A claim for service connection for a thyroid disorder was first filed with VA on April 21, 2000.


CONCLUSION OF LAW

The criteria for the award of an effective date prior to April 20, 2000, for the grant of service connection for hypothyroidism have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the earlier effective date issue on appeal represents a downstream issue following the RO's January 2008 rating decision, which effectuated a November 2007 Board decision that granted service connection for hypothyroidism.  No further VCAA notice beyond what was previously given is necessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this regard, the Board acknowledges that prior to the award of service connection, the Veteran was not apprised of the criteria for assigning an effective date.  However, in response to the Veteran's disagreement with the effective date assigned, the RO issued correspondence dated in April 2008 that informed the Veteran of the criteria for establishing an effective date.  

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  Further, the VA General Counsel has determined that, where there is no legal basis for a veteran's claim, no further notification and/or assistance is required.  VAOPGCPREC 5-2004 (June 23, 2004).

II.  Analysis

The Veteran contends that he is entitled to an effective date earlier than April 20, 2000, for the grant of service connection for hypothyroidism.  Specifically, he contends that the effective date should be June 26, 1997, the date he was separated from active duty.  See, e.g., February 2008 notice of disagreement.  He also contends that, at the very least, an effective date of December 10, 1997, the date that VA prescribed medication for hypothyroidism, is warranted.  See, e.g., October 2008 substantive appeal.

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2011).

The Board notes that a specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2011).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

Here, the evidence shows that the Veteran was separated from active duty on June 26, 1997.  He initially filed a formal claim seeking service connection for various disabilities in September 1997.  At that time, he did not seek service connection for a thyroid disorder.  The Veteran first filed a claim seeking service connection for a thyroid condition in April 2000.  (The claim was received by his representative on April 20, 2000, and forwarded to VA on April 21, 2000.)  The Veteran has not contended that he sought service connection for a thyroid disorder prior to April 2000.  Indeed, there has been no indication that he disputes that the date of his claim was in April 2000.  Rather, his contentions have been that, because he was initially prescribed medication by a private physician for his thyroid in June 1996--during his active duty--the effective date should be June 26, 1997, the date he was released from active duty service.  See October 2008 substantive appeal.

A review of the Veteran's pertinent treatment records show that he was diagnosed with hypothyroidism prior to April 20, 2000.  As reported by the Veteran, he was prescribed medication (levothyroxine) in June 1996 by a private physician.  Additionally, a VA treatment record dated in December 1997 indicates that the Veteran had probable hypothyroidism.  The Board observes that in the November 2007 Board decision granting service connection for hypothyroidism, the Board found that service connection was warranted on a presumptive basis.  In that decision, the Board found that the Veteran's condition required continuous medication within one year of separation from service.  See November 2007 Board decision at 6.  Thus, the evidence clearly shows that the Veteran's hypothyroidism existed prior to his claim filed on April 21, 2000.  Indeed, as contended by the Veteran, the evidence suggests that his hypothyroidism was present during service, as evidenced by the prescription of medication in June 1996.  

Based on a review of the evidence, the Board concludes that an effective date earlier than April 20, 2000, for the grant of service connection for hypothyroidism is not warranted.  

As noted above, the general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (emphasis added).  Here, the evidence shows that entitlement arose prior to April 20, 2000.  As discussed above, the evidence shows that the Veteran had hypothyroidism at least as early as December 1997, if not earlier as suggested by the prescription of medication in June 1996.  However, the Veteran's claim seeking service connection for a thyroid condition was not received until April 21, 2000.  Thus, although hypothyroidism was present prior to April 2000, the effective date is the later of the date that entitlement arose or the date the claim was received.  In this case, the later of the two dates is April 21, 2000.  

The Board has considered the Veteran's contentions with regard to his claim for an earlier effective date.  The Board agrees with the Veteran that his hypothyroidism was present prior to April 2000.  However, the fact remains that the date of claim, which was received on April 21, 2000, controls the outcome.  In this case, the record on appeal does not reflect any information or evidence prior to April 20, 2000, that could be construed as a claim of service connection.  As discussed above, the Veteran initially filed a claim for service connection for various issues in September 1997.  Such claim did not list a thyroid disorder.  In other words, there is no indication in that claim that the Veteran was seeking service connection for a thyroid disorder.  

In reaching the conclusion that the evidence does not reveal what could be construed as a formal or informal claim prior to April 20, 2000, the Board has considered the Veteran's pertinent treatment records.  As noted above, although VA treatment records beginning in December 1997 show a diagnosis of hypothyroidism, such records fail to indicate that Veteran was pursuing a claim.  In other words, the pertinent treatment records do not give rise to an informal claim for service connection for hypothyroidism.  

Additionally, none of the Veteran's statements prior to April 20, 2000, indicated that he was seeking service connection for a thyroid disorder.  Indeed, as discussed above, the Veteran has not claimed that he submitted any statements, which could be construed as a claim for service connection for hypothyroidism, prior to the April 2000 claim.  Therefore, while the Veteran contends that the effective date for the grant of service connection for hypothyroidism should be earlier than April 20, 2000, the record presents no evidentiary basis for the assignment of an earlier effective date.  In light of the foregoing, an earlier date may not be awarded.  The governing legal authority is clear and specific and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than April 20, 2000, for the grant of service connection for hypothyroidism is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to an effective date earlier than April 20, 2000, for the grant of service connection for hypothyroidism is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


